Mr. Justice Harker delivered the opinion of the court. The only question involved in this controversy is whether the supervisor of a township or the county board of supervisors, in a county under township organization, has control of the employment of physicians to attend sick paupers. It is provided by statute that every county (except those in which the poor are supported by towns), shall relieve and support the paupers residing therein. It is also provided that the county board shall have power to appoint a physician for them and prescribe his compensation and duties. Secs. 14 and 28, Ch. 107, Eev. Stat., entitled “ Paupers.” While Sec. 18 of Chap. 107 makes the supervisor ex officio overseer of the poor of his township, section 20 provides that he shall furnish relief and support to them, subject to the restrictions and regulations of the county board. It is plain, then, that under our present statute, the county board has the exclusive control of contracting for medical service for the paupers of the entire county, and that a supervisor can only contract for medical treatment for the paupers of his township subject to such restrictions as may be prescribed by the board. County of DeWitt v. Wright, 91 Ill. 529. Appellant’s bill showed no ground for equitable relief. The court properly dismissed it for that reason. Decree affirmed.